



Exhibit 10.1
SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this "Amendment") dated as of November 13, 2019, is made by and among
the BORROWERS party hereto (the "Borrowers"), the GUARANTORS party hereto (the
"Guarantors"), the financial institutions party hereto as LENDERS (collectively,
"Lenders" and each individually a "Lender") and PNC BANK, NATIONAL ASSOCIATION
("PNC"), as agent for the Lenders (PNC, in such capacity, "Agent"), and J.P.
MORGAN EUROPE LIMITED ("JPM Europe"), as European agent for the Lenders (JPM
Europe, in such capacity, the "European Agent").
WITNESSETH:
WHEREAS, the Borrowers, the Guarantors, the Lenders, the Agent and the European
Agent are parties to that certain Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2015, as amended by (i) First
Amendment to Amended and Restated Revolving Credit and Security Agreement, dated
as of February 16, 2016, (ii) Waiver and Second Amendment to Amended and
Restated Revolving Credit and Security Agreement, dated as of May 3, 2016,
(iii) Release and Third Amendment to Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2016, (iv) Fourth Amendment to
Amended and Restated Revolving Credit and Security Agreement, dated as of
November 30, 2016, and Waiver and Fifth Amendment to Amended and Restated
Revolving Credit and Security Agreement, dated as of June 7, 2017 (as so
amended, the "Credit Agreement"); and
WHEREAS, the Borrowers and the Guarantors have requested the Lenders to make
certain amendments and other accommodations to the Credit Agreement as more
fully set forth herein. The Lenders have agreed to such amendments and
accommodations, subject to the terms and conditions set forth in this Amendment.
NOW THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The foregoing recitals are incorporated herein by reference.
2.    Defined Terms. Capitalized terms not otherwise defined in this Amendment
have the meanings given to them in the Credit Agreement.





--------------------------------------------------------------------------------





3.    Amendment of Section 1.2 –Definition of Availability Block. The definition
of Availability Block contained in Section 1.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
Availability Block shall mean $3,000,000.00 plus any amount by which it is
increased from time to time pursuant to Section 13.1 in the event of a Springing
Maturity Date.
4.    Amendment of Section 1.2 –Definition of European Agent. The definition of
European Agent contained in Section 1.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
European Agent shall mean J.P. Morgan Europe Limited, in its capacity as
administrative agent, security trustee and collateral agent hereunder and under
the Other Documents, or such branches or affiliates of J.P. Morgan Europe
Limited as it shall from time to time designate for the purpose of performing
its obligations hereunder and under the Other Documents in one or more of such
capacities, together with any successors and assigns.
5.    Amendment of Section 1.2 –Definition of Maximum US-Canada Revolving
Advance Amount. The definition of Maximum US-Canada Revolving Advance Amount
contained in Section 1.2 of the Credit Agreement is hereby amended and restated
as follows:
Maximum US-Canada Revolving Advance Amount shall mean $60,000,000 plus any
increases in accordance with Section 2.23.
6.    Amendment of Section 1.2 – Definition of US-Canada Letter of Credit
Sublimit. The definition of US-Canada Letter of Credit Sublimit contained in
Section 1.2 of the Credit Agreement is hereby amended and restated as follows:
US-Canada Letter of Credit Sublimit shall mean $20,000,000.
7.    Amendment of Section 1.2 – Subsections (K), (L) and (M) of the Definition
of Permitted Dispositions. Subsections (K) and (L) of the definition of
Permitted Dispositions contained in Section 1.2 of the Credit Agreement are
hereby amended and restated in their entirety as follows and a new
Subsection (M) of the definition of Permitted Dispositions contained in
Section 1.2 of the Credit Agreement is hereby added following Subsection (L) as
follows:
(K)    dispositions, other than those specifically excepted pursuant to clauses
(A) through (J) above, made on or after the Fourth Amendment Closing Date in an
aggregate amount not to exceed $40,000,000; provided that prior to and after
giving effect to any such disposition (i) no Default or Event of Default exists
or is continuing including, without limitation, after giving pro-forma


2



--------------------------------------------------------------------------------





effect to the exclusion of the assets that are the subject of such disposition
from the US-Canada Formula Amount, the English Formula Amount or the French
Formula Amount, as applicable and (ii) US-Canada Undrawn Availability shall not
be less than the US-Canada Undrawn Availability Test Amount for the thirty (30)
consecutive days ending as of the date of the most recently delivered US-Canada
Borrowing Base Certificate;
(L)    the GCMI Inventory Sale and the GCMI Disposition; and
(M)    asset transfers between US-Canada Loan Parties.
8.    Amendment of Section 1.2 – Definition of US-Canada Formula Amount. The
definition of US-Canada Formula Amount contained in Section 1.2 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
US-Canada Formula Amount shall mean an amount equal to the sum of an amount
equal to the sum of:
(A)    up to 85% (the "US Receivables Advance Rate") of Eligible Domestic
Receivables (subject to specific caps on terms ranging from 0 to 120 days as set
forth in the definition of Eligible Receivables), plus
(B)    the lesser of (i) 70% of the value of the Eligible Domestic Inventory and
Eligible Foreign In-Transit Inventory valued at the lower of cost or market, on
a first-in, first-out basis (the "US Inventory Advance Rate"), or (ii) 85% of
the appraised net orderly liquidation value of Eligible Domestic Inventory and
Eligible Foreign In-Transit Inventory (as evidenced by an Inventory appraisal
satisfactory to Agent in its Permitted Discretion) (the "US Inventory NOLV
Advance Rate", together with the US Inventory Advance Rate and the US
Receivables Advance Rate, collectively, the "Advance Rates"), provided that the
aggregate amount included in the US-Canada Formula Amount pursuant to this
clause (B) and the below clause (E) may not exceed $30,000,000 in the aggregate
at any time, provided further that the aggregate amount of Eligible Foreign
In-Transit Inventory included in the US-Canada Formula Amount may not exceed
$2,400,000 in the aggregate at any time, plus
(C)    the lesser of (i) 85% of the appraised net orderly liquidation value of
domestic Eligible Fixed Assets (as evidenced by a Fixed Asset appraisal
satisfactory to Agent in its Permitted Discretion) and (ii) the Fixed Asset Cap
amount, plus


3



--------------------------------------------------------------------------------





(D)    up to 85% (the "Canadian Receivables Advance Rate") of the Dollar
Equivalent Amount of Eligible Canadian Receivables (subject to specific caps on
terms ranging from 0 to 120 days as set forth in the definition of Eligible
Receivables), plus
(E)    the lesser of (i) 70% of the Dollar Equivalent Amount of the value of the
Eligible Canadian Inventory valued at the lower of cost or market, on a
first-in, first-out basis (the "Canadian Inventory Advance Rate"), or (ii) 85%
of the Dollar Equivalent Amount of the appraised net orderly liquidation value
of Eligible Canadian Inventory (as evidenced by an Inventory appraisal
satisfactory to Agent in its Permitted Discretion) (the "Canadian Inventory NOLV
Advance Rate", together with the Canadian Inventory Advance Rate and the
Canadian Receivables Advance Rate, collectively, the "Canadian Advance Rates");
provided that the aggregate amount included in the US-Canada Formula Amount
pursuant to this clause (E) and the above clause (B) may not exceed $30,000,000
in the aggregate at any time; provided further, that the aggregate amount
included in the US-Canada Formula Amount pursuant to this clause (E) and the
above clause (D) may not exceed the Maximum Canadian Revolving Advance Amount,
minus
(F)    the aggregate amount of any outstanding US-Canada Swing Loans, minus
(G)    the aggregate Maximum Undrawn Amount of all outstanding US-Canada Letters
of Credit, minus
(H)    the Availability Block, minus
(I)    such reserves, including without limitation, Freight and Duty Reserve and
reserves in respect of Priority Payables, established by Agent from time to time
in its Permitted Discretion.
9.    Amendment of Section 1.2 – Definition of US-Canada Undrawn Availability
Required Amount. The definition of US-Canada Undrawn Availability Required
Amount contained in Section 1.2 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
US-Canada Undrawn Availability Required Amount shall mean (a) 12.5% of the
Maximum US-Canada Revolving Advance Amount for five (5) consecutive Business
Days, or (b) $7,500,000 on any given Business Day. The absolute dollar amount in
the preceding clause (b) shall be deemed proportionately increased at


4



--------------------------------------------------------------------------------





the time of any increase in the Maximum US-Canada Revolving Advance Amount.
10.    Amendment of Section 1.2 – Addition of definition of Convertible Notes
Prepayment Test. Section 1.2 of the Credit Agreement is hereby amended to add a
new definition of Convertible Notes Prepayment Test as follows:
Convertible Notes Prepayment Test shall mean US-Canada Undrawn Availability is
the greater of (1) $18,000,000 and (2) thirty percent (30%) of the Maximum
US-Canada Revolving Advance Amount.
US-Canada Undrawn Availability in the foregoing calculations shall be measured
both (i) as the average during the thirty (30) day period immediately preceding
any applicable transaction and (ii) on the date of such transaction (after
giving effect to such transaction).
11.    Amendment of Section 1.2 – Addition of definition of Private Exchange.
Section 1.2 of the Credit Agreement is hereby amended to add a new definition of
Private Exchange as follows:
Private Exchange shall mean the issuance of up to One Hundred Fifty Million
($150,000,000) in an aggregate original principal amount of unsecured
convertible notes due 2024 to certain holders of the Company's 2021 Convertible
Notes in an exchange, or series of exchanges, for a similar principal amount of
such holders' 2021 Convertible Notes, plus any reasonable premium required to
retire the 2021 Convertible Notes.
12.    Amendment of Section 1.2 – Addition of definition of 2024 Convertible
Notes. Section 1.2 of the Credit Agreement is hereby amended to add a new
definition of 2024 Convertible Notes as follows:
2024 Convertible Notes shall mean any notes issued in the Private Exchange.
13.    Amendment of Section 1.2 – Addition of definition of Unexchanged 2021
Convertible Notes. Section 1.2 of the Credit Agreement is hereby amended to add
a new definition of Unexchanged 2021 Convertible Notes as follows:
Unexchanged 2021 Convertible Notes shall mean any 2021 Convertible Notes which
remain outstanding after giving effect to the Private Exchange.


5



--------------------------------------------------------------------------------





14.    Amendment of Section 4.7 – Appraisals. Section 4.7 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
Section 4.7    Appraisals.
Agent may, in its sole discretion, exercised in a commercially reasonable
manner, at any time after the Closing Date and from time to time, engage the
services of an independent appraisal firm or firms of reputable standing,
satisfactory to Agent, for the purpose of appraising the then current values of
US Borrowers' and Canadian Borrowers' assets. Absent the occurrence and
continuance of an Event of Default at such time, Agent shall consult with US
Loan Parties as to the identity of any such firm. In the event the value of such
Borrowers' domestic and Canadian Inventory or Receivables as so determined
pursuant to such appraisal, is less than anticipated by Agent or Lenders, such
that the Revolving Advances are in excess of such applicable Advances permitted
hereunder, then, promptly upon Agent's demand for same, such Borrowers shall
make mandatory prepayments of the then outstanding applicable Revolving Advances
so as to eliminate the excess Advances. Not more than one inventory appraisal,
each at US-Canada Borrowers' expense, shall be conducted per annum unless a
Dominion Period is in effect or it is within 60 days of the end of a Dominion
Period, or if an Event of Default or Default has occurred and is continuing. Not
more than one field examination, at US-Canada Borrowers' expense, shall be
conducted per annum unless (i) a Dominion Period is in effect or it is within 60
days of the end of a Dominion Period, (ii) if US-Canada Undrawn Availability is
less than 25% of the US-Canada Formula Amount, or (iii) if an Event of Default
or Default has occurred and is continuing; provided if the US-Canada Revolving
Facility Usage is Zero Dollars ($0.00) or the US-Canada Undrawn Availability
exceeds 75% of the maximum US-Canada Revolving Advance Amount, no inventory
appraisals at US-Canada Borrowers' expense shall be required.
15.    Amendment of Section 5.33 –Centre of Main Interests and Establishments.
Section 5.33 of the Credit Agreement is hereby amended and restated as follows:
Section 5.33    Centre of Main Interests and Establishments.
For the purposes of the Regulation (EU) 2015/848 of the European Parliament and
of the Council of 20 May 2015 on insolvency proceedings (recast) (the
"Regulation"), each European Loan Party's centre of main interests (as that term
is used in Article 3(1) of the Regulation) is situated in its jurisdiction of


6



--------------------------------------------------------------------------------





incorporation and it has no "establishment" (as that term is used in Article
2(h) of the Regulation) in any other jurisdiction.
16.    Amendment of Section 6.6(a) – Financial Covenant; Minimum Undrawn
Availability. Section 6.6(a) of the Credit Agreement is hereby amended and
restated as follows:
(a)    Cause to be maintained US-Canada Undrawn Availability at all times of not
less than (i) 11.25% of the Maximum US-Canada Revolving Advance Amount for five
(5) consecutive Business Days, or (ii) 6,000,000 on any given Business Day. The
amount in the preceding clause (ii) will be automatically adjusted by Agent
proportionally upon any increase in the Maximum US-Canada Revolving Advance
Amount pursuant to Section 2.23 of this Agreement.
17.    Amendment of Section 7.7(c) – Dividends. Section 7.7(c) of the Credit
Agreement is hereby amended and restated as follows:
(c)    the Company may pay or make dividends or distributions in an amount not
to exceed $475,000 per fiscal quarter so long as no Event of Default or Default
shall exist immediately prior to or after giving effect to such dividend or
distribution;
18.    Amendment of Section 7.17 – Prepayment of Indebtedness. Section 7.17 of
the Credit Agreement is hereby amended and restated as follows:
7.17    Prepayment of Indebtedness.
At any time, directly or indirectly, prepay any Indebtedness in excess of
$1,000,000 in the aggregate during the Term, (other than Indebtedness (a) to
Lenders, (b) of a Loan Party to another Loan Party, (c) of an Excluded
Subsidiary to a Loan Party, (d) of an Excluded Subsidiary to another Excluded
Subsidiary, or (e) under the 2021 Convertible Notes or the 2022 Convertible
Notes (including, for the avoidance of doubt, conversion, exercise, repurchase,
redemption, settlement or early termination or cancellation); provided, that, in
each case, prior to and after giving effect to such prepayment (i) no Default or
Event of Default exists or is continuing, (ii) in the case of clauses (a), (b),
(c) or (d), US-Canada Undrawn Availability shall not be less than the US-Canada
Undrawn Availability Test Amount for the thirty (30) consecutive days ending as
of the date of the most recently delivered US-Canada Borrowing Base Certificate
and (iii) in the case of clause (e), after giving effect to such transaction,
the Convertible Notes Prepayment Test is met),


7



--------------------------------------------------------------------------------





or repurchase, redeem, retire or otherwise acquire any Indebtedness of any Loan
Party in excess of $1,000,000 in the aggregate during the Term (other than
Indebtedness (a) of a Loan Party to another Loan Party, (b) of an Excluded
Subsidiary to a Loan Party, (c) of an Excluded Subsidiary to another Excluded
Subsidiary, or (d) under the 2021 Convertible Notes or the 2022 Convertible
Notes; provided, that, in each case, prior to and after giving effect to such
repurchases, redemptions, retirements or acquisitions (i) no Default or Event of
Default exists or is continuing, (ii) in the case of clauses (a), (b) or (c),
US-Canada Undrawn Availability shall not be less than the US-Canada Undrawn
Availability Test Amount for the thirty (30) consecutive days ending as of the
date of the most recently delivered US-Canada Borrowing Base Certificate and
(iii) in the case of clause (d), after giving effect to such transaction, the
Convertible Notes Prepayment Test is met).
Notwithstanding the above, no European Loan Party may, at any time that any
amount of the European Facility Revolving Facility Usage is outstanding,
directly or indirectly, repay any Indebtedness other than to another European
Loan Party or acquire any Indebtedness other than of any other European Loan
Party unless the European Undrawn Availability at that time, and immediately
after making such repayment, exceeds (and has at all times in the preceding 30
day period exceeded) $3,000,000.
19.    Amendment of Section 7.19 –Covenants as to Certain Indebtedness.
Section 7.19 of the Credit Agreement is hereby amended and restated as follows:
7.19    Covenants as to Certain Indebtedness.
Amend or modify any provisions of the documents governing the 2021 Convertible
Notes or the 2022 Convertible Notes, in each case, in any material and adverse
way (with any changes to the interest rate, redemption requirements,
amortization schedule, negative covenants and events of default deemed to be
material for purposes hereof, but without limiting any other changes which may
be material) without providing at least fifteen (15) calendar days' prior
written notice to Agent and Lenders, and obtaining the prior written consent of
the Applicable Required Lenders, it being understood for the avoidance of doubt,
that adjustments, amendments, and modifications expressly required to be made
pursuant to the terms of the 2021 Convertible Notes or the 2022 Convertible
Notes shall be permitted. Notwithstanding the foregoing, the issuance of the
2024 Convertible Notes pursuant to


8



--------------------------------------------------------------------------------





the Private Exchange is expressly permitted so long as the Borrowers provide
Agent and Lenders with a draft form of the indenture governing the 2024
Convertible Notes at least fifteen (15) calendar days prior to the proposed date
of issuance, together with the final form of such indenture as soon as available
and with the exception of the maturity, original issue discount, conversion
price and conversion rate, the terms of the 2024 Convertible Notes do not differ
in any material and adverse way from the terms of the 2021 Convertible Notes as
determined by the Agent in its reasonable discretion; for the avoidance of
doubt, the inclusion of a redemption right exercisable by the Company in the
2024 Convertible Notes shall not be considered material and adverse. Further,
for all purposes under this Agreement, the 2024 Convertible Notes shall be
considered, along with any Unexchanged 2021 Convertible Notes, as 2021
Convertible Notes. For the avoidance of doubt, all references in definitions,
representations, warranties, covenants and defaults in this Agreement to the
2021 Convertible Notes shall refer to both any Unexchanged 2021 Convertible
Notes and the 2024 Convertible Notes.
20.    Amendment of Section 13.1 – Term. Section 13.1 of the Credit Agreement is
hereby amended and restated as follows:
13.1    Term.
This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of each Loan Party, each Agent
and each Lender, shall become effective on the date hereof and shall continue in
full force and effect until the earlier of (the "Term") (i) January 16, 2024 or
(ii) subject to the following sentence, one hundred (100) days prior to the
maturity of the 2021 Convertible Notes or the 2022 Convertible Notes, or the
maturity date of a refinancing of any of the 2021 Convertible Notes or 2022
Convertible Notes (the "Springing Maturity Date") unless sooner terminated as
herein provided. If a Springing Maturity Date would cause the Term to expire
prior to January 16, 2024, the Borrowers may elect, in lieu of allowing the Term
to expire, to increase the Availability Block by the amount due within such one
hundred (100) day period pursuant to the 2021 Convertible Notes or the 2022
Convertible Notes (or any refinancing thereof) so long as (A) no Default or
Event of Default exists or is continuing and (B) after giving effect to such
increase in the Availability Block, the Convertible Notes Prepayment Test is
met. Loan Parties may terminate this


9



--------------------------------------------------------------------------------





Agreement at any time upon prior written notice to Agent and upon indefeasible
payment in full of all of the Obligations.
21.    Conditions Precedent. The effectiveness of this Amendment is subject to
the receipt by the Agent of the following items, each in form and content
satisfactory to the Agent:
(a)    the Agent shall have received this Amendment, duly executed by a duly
authorized officer of each of the Loan Parties, each of the Lenders, the Agent
and the European Agent;
(b)    the Agent shall have received, duly executed by a duly authorized officer
of each of the US-Canada Borrowers, a Revolving Credit Note in the amended
US-Canada Revolving Credit Commitment Amount for each Lender;
(c)    the Agent shall have received copies, certified by a duly authorized
officer of each Loan Party to be true and complete on and as of the date hereof,
of records of all action taken by each of the Loan Parties to authorize (i) the
execution and delivery of this Amendment, and all other certificates, documents
and instruments executed in connection therewith, and (ii) its performance of
all of its obligations under each of such documents;
(d)    the Agent shall have received a secretary's certificate of each Loan
Party certifying as to (i) no change in such Loan Party's articles or
certificate of incorporation/organization or bylaws, code of regulations or
limited liability company/operating agreement, or in the event that any such
documents have changed, true and correct copies of the same certified by the
secretary of such Loan Party or the Secretary of State, as the case may be, and
(ii) the incumbency of the officers of such Loan Party that execute and deliver
this Amendment and the related certificates, documents and instruments;
(e)    no Default or Event of Default shall have occurred; and
(f)    the Borrowers shall have paid (i) to Agent all of Agent's costs and
expenses (including Agent's attorneys' fees) incurred in connection with the
preparation of this Amendment and (ii) to Agent for the ratable benefit of the
US-Canada Lenders (based upon the respective US-Canada Revolving Commitment
Amount of each US-Canada Lender) an amendment fee in an amount equal to $90,000.
22.    Representations and Warranties. Each Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Agent, the European
Agent and the Lenders as follows:
(a)    each Borrower's and each Guarantor's obligations under the Credit
Agreement, as modified hereby, are and shall remain secured by the Collateral
pursuant to the terms of the Credit Agreement and the Other Documents;
(b)    each Borrower and each Guarantor possesses all of the powers requisite
for it to enter into and carry out the transactions referred to herein and to
execute, enter


10



--------------------------------------------------------------------------------





into and perform the terms and conditions of this Amendment, the Credit
Agreement and the Other Documents and any other documents contemplated herein
that are to be performed by such Borrower or such Guarantor; and that any and
all actions required or necessary pursuant to such Borrower's or such
Guarantor's organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by such Borrower and such Guarantor
of the terms and conditions of this Amendment, the Credit Agreement and the
Other Documents, and that such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which such Borrower or such Guarantor is a party or by which such
Borrower or such Guarantor or any of its properties are bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by such
Borrower and/or such Guarantor of the terms and conditions of this Amendment,
the Credit Agreement, the Other Documents and the transactions contemplated
hereby and thereby have been obtained by such Borrower and such Guarantor and
are in force and effect;
(c)    this Amendment, the Credit Agreement, and the Other Documents constitute
the valid and legally binding obligations of each Borrower and each Guarantor,
enforceable against such Borrower and such Guarantor in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws and by
general equitable principles, whether enforcement is sought by proceedings at
law or in equity;
(d)    all representations and warranties made by each Borrower and each
Guarantor in the Credit Agreement and the Other Documents are true and correct
in all material respects as of the date hereof, with the same force and effect
as if all such representations and warranties were fully set forth herein and
made as of the date hereof and each Borrower and each Guarantor has complied
with all covenants and undertakings in the Credit Agreement and the Other
Documents;
(e)    this Amendment is not a substitution, novation, discharge or release of
any Borrower's or any Guarantor's obligations under the Credit Agreement or any
of the Other Documents, all of which shall and are intended to remain in full
force and effect;
(f)    no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the Other Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to any Borrower's or any
Guarantor's obligations and liabilities under the Credit Agreement or any of the
Other Documents;
(g)    each Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the Other Documents applicable to it, each as modified hereby; and
(h)    each Borrower and each Guarantor hereby agrees, as an independent
obligation to the European Agent (to the extent such Guarantor or Borrower is
party to


11



--------------------------------------------------------------------------------





the English Law Guaranty), to be bound by the terms of the English Law Guaranty
as if it had been set out in full again here with such changes as are
appropriate to fit this context, for the avoidance of doubt with references to
the Credit Agreement and Other Documents each as modified hereby.
23.    Reimbursement of Expenses. The Borrowers, jointly and severally, shall
pay or cause to be paid to the Agent all costs and expenses accrued through the
date hereof and the costs and expenses of the Agent including, without
limitation, fees of the Agent's counsel in connection with this Amendment.
24.    Document References. As used in the Credit Agreement and each of the
Other Documents, the terms "this Credit Agreement", "herein", "hereinafter",
"hereto", "hereof", and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement as amended and modified by this
Amendment. The term "Other Documents" as defined in the Credit Agreement shall
include this Amendment.
25.    Integration. This Amendment, together with the Credit Agreement and the
Other Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings relating to such subject
matter. In entering into this Amendment, each Borrower and each Guarantor
acknowledges that it is relying on no statement, representation, warranty,
covenant or agreement of any kind made by Agent or any Lender or any employee or
agent of Agent or any Lender, except for the agreements of Agent and the Lenders
set forth herein. This Amendment shall be construed without regard to any
presumption or rule requiring that it be construed against the party causing
this Amendment or any part hereof to be drafted.
26.    Successors and Assigns. This Amendment shall apply to and be binding upon
the Borrowers and the Guarantors in all respects and shall inure to the benefit
of each of the other parties hereto and their respective successors and assigns,
provided that none of the Borrowers nor the Guarantors may assign, transfer or
delegate its duties and obligations hereunder. Nothing expressed or referred to
in this Amendment is intended or shall be construed to give any person or entity
other than the parties hereto a legal or equitable right, remedy or claim under
or with respect to this Amendment, the Credit Agreement or any Other Documents,
it being the intention of the parties hereto that this Amendment and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
hereto.
27.    Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the Other Documents shall be held invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the Other Documents shall not in any way be affected or
impaired thereby, and this Amendment, the Credit Agreement and the Other
Documents shall otherwise remain in full force and effect.
28.    Further Assurances. Each Borrower and each Guarantor agrees to execute
such other and further documents and instruments as Agent may request to
implement the provisions of this Amendment.


12



--------------------------------------------------------------------------------





29.    Governing Law. This Amendment will be governed by the internal laws of
the State of New York without reference to its conflicts of law principles.
30.    Waiver and Release. Each Borrower and each Guarantor, by signing below,
hereby waives and releases Agent, the European Agent, Issuer and each of the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which any Borrower or any Guarantor is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
31.    Counterparts; Electronically Delivered Signatures. This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of executed signature pages hereof by facsimile or
other means of electronic transmission from one party to another shall
constitute effective and binding execution and delivery thereof by such party.
Any party that delivers its original counterpart signature to this amendment by
facsimile transmission hereby covenants to deliver its original counterpart
signature promptly thereafter to the Agent.
32.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[SIGNATURE PAGES FOLLOW]




13



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]
Each of the parties has signed this Sixth amendment to Amended and Restated
Revolving Credit and Security Agreement as of the day and year first above
written.


 
US BORROWERS:


 
Invacare Corporation, an Ohio corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Senior Vice President and Chief Financial Officer


 
Freedom Designs, Inc., a California corporation
Alber USA, LLC, an Ohio limited liability company
Medbloc, Inc., a Delaware corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer


 
Invacare Continuing Care, Inc., a Missouri corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


 
US GUARANTORS:


 
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer


 
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: President








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


 
CANADIAN BORROWERS:
 
Invacare Canada L.P., an Ontario limited partnership, by its general partner,
Invacare Canada General Partner Inc.
Motion Concepts L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare Inc.
Perpetual Motion Enterprises Limited, an Ontario corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer


 
CANADIAN GUARANTORS:
 
Carroll Healthcare General Partner, Inc., an Ontario corporation
Carroll Healthcare Inc., an Ontario corporation
Invacare Canada General Partner Inc., a Canada corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer
 






--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


 
ENGLISH BORROWERS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: Director


 
ENGLISH GUARANTORS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: Director


 
Invacare UK Operations Limited, a company incorporated in England and Wales with
company number 03281202
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: Director








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


 
FRENCH BORROWERS:


 
Invacare Poirier SAS
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: President Duly Authorised


 
FRENCH GUARANTORS:


 
Invacare Poirier SAS
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: President Duly Authorised


 
Invacare France Operations S.A.S.
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: President Duly Authorised








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent
By: /s/ Todd Milenius
Name:    Todd Milenius
Title:    Senior Vice President





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


KEYBANK NATIONAL ASSOCIATION, as Lender
By: /s/ Jonathan Roe
Name:    Jonathan Roe
Title:    Vice President





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


JPMORGAN CHASE BANK, N.A., as Lender
By: /s/ Erik Barragan
Name:    Erik Barragan
Title:    Authorized Officer







--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


J.P. MORGAN EUROPE LIMITED, as European Agent
By: /s/ Matthew Sparkes
Name:    Matthew Sparkes
Title:    Authorised Officer
J.P. MORGAN AG, as Lender
By: /s/ Matthew Sparkes
Name:    Matthew Sparkes
Title:    Authorised Officer





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., as Lender
By: /s/ David Slattery
Name:    David Slattery
Title:    Vice President







